Citation Nr: 1722665	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as a result of exposure to Agent Orange. 

2.  Entitlement to service connection for colon nodules, to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1973, and from January 1974 to August 1979.  He also had a period of active duty for training (ACDUTRA) from January to July 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing conducted by the undersigned at the RO in September 2009.  A transcript of the hearing is of record.

In October 2010 the Board remanded the appeal for additional development.  

In correspondence received in May 2017, the Veteran's representative requested that the issue of entitlement to an effective date earlier than May 15, 1996 for the grant of service connection for coronary artery disease, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, be certified to the Board, along with the claims listed on the title page, under the same docket number.  However, while the claim for entitlement to an earlier effective date than May 15, 1996 for the grant of service connection for coronary artery disease has been perfected, the claim has not yet been certified to the Board.  The Board's review of the claims file and the Veterans Appeals Control and Locator System (VACOLS) reveals that the AOJ is still taking action on this issue.  Therefore, the Board will not accept jurisdiction over the issue of entitlement to an earlier effective date than May 15, 1996 for the grant of service connection for coronary artery disease, to include entitlement to a TDIU.

The Board also notes that the Veteran has filed a timely notice of disagreement (NOD) at the RO concerning the claim for increased ratings for coronary artery disease.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  Therefore, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to increased ratings for coronary artery disease will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to peripheral neuropathy of the lower extremities in service or for many years thereafter; the currently demonstrated peripheral neuropathy is not shown to be due to an event or incident of the Veteran's period of active service, including his presumed exposure to Agent Orange while serving in the Republic of Vietnam, and it is not shown to have been caused or aggravated by a service-connected disability.

2.  Colon nodules are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for colon nodules have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in January 2006.  The claims were last adjudicated in June 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including   service medical records, VA treatment records, private medical records, and records from the SSA, to the extent available.  The Board also notes that actions requested in the prior remands have been undertaken.  Concerning the claim for service connection for peripheral neuropathy, VA examination and opinion reports were obtained.  The Veteran has not been afforded a VA examination addressing his claimed colon nodules.  A VA examination is not required in the absence of evidence of a currently diagnosed disability, development for VA medical examination is not warranted.  Thus, a VA medical examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.



1. Peripheral neuropathy

The Veteran seeks entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure or as secondary to medication used for treating his service-connected functional bowel syndrome with hiatal hernia.  The Veteran contends that he experiences symptoms of pain, numbness, and tingling in his lower extremities that are a result of his exposure to Agent Orange during his period of service. 

Initially, the Board notes that the Veteran's service records show that he served in the Republic of Vietnam from April 1970 to March 1971, and as such, he is presumed to have been exposure to herbicides, including Agent Orange.  See 38 U.S.C. § 1116 (f), 38 C.F.R. § 3.307 (a). 

VA regulations provide that for service connection to be granted for early onset peripheral neuropathy on a presumptive basis must have manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.309 (e). 

The Board notes that 38 C.F.R. § 3.309 (e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, during the pendency of this appeal, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

Whether adjudicating under the old regulation or the new, service connection is not warranted on a presumptive or direct basis in this case.  In this regard, the competent evidence fails to demonstrate that the Veteran's current nerve condition manifested until many years after service and that his current nerve condition is caused by other reasons besides herbicide exposure. 

The Veteran's service treatment records do not show complaints, treatment or diagnosis of peripheral neuropathy or related symptoms during his period of service.  At his May 1979 examination prior to separation from service, clinical evaluation of the extremities resulted in normal findings.  On the associated Report of Medical History, the Veteran did not indicate problems with his lower extremities, other than cramps, to include neuritis or paralysis.

After service, an October 2005 treatment record noted that the Veteran reported peripheral neuropathic symptoms, which the clinician indicated was likely due to metronidazone (Flagyl).  A clinical treatment note in October 2005 showed that the Veteran developed a severe unexplained peripheral neuropathy of his lower extremities and there was some concern that this may be attributable to agents he was exposed to while serving in Vietnam.  A May 2007 treatment note reported that the Veteran was diagnosed with peripheral neuropathy on October 4, 2005.  A July 2007 treatment record noted onset of peripheral neuropathy in September 2005.  In December 2005 a clinician noted peripheral neuropathy possibly due to Agent Orange exposure.  Subsequent treatment records show continued treatment for peripheral neuropathy.  

As such, the first evidence of record of peripheral nerve problems comes in 2005.  The available VA and private treatment records do not reflect diagnosis or complaints of peripheral nerve impairment prior to 2005.

On VA examination in January 2011, the Veteran reported symptoms of burning sensation in his feet for the last seven to eight years.  He stated that initially the symptoms manifested as sharp pain, exacerbated by walking and relieved with rest. The Veteran indicated that the condition had been stable for the past seven years.  The Veteran noted that onset of symptoms coincided with antibiotic treatment for  seven years earlier.  The examiner diagnosed peripheral neuropathy of his lower extremities of uncertain etiology.  The examiner opined that the Veteran's neuropathy was less likely than not secondary to Flagyl use, nor was it  due to Agent Orange or chemical exposure in service.

In an addendum opinion report in January 2016, reviewed the claims file and noted that the earliest documentation of the Veteran's peripheral neuropathy was found on a urology treatment note dated July 7, 2005, which recorded complaints of numbness and tingling in the lower extremities.  At that time examination of the lower extremities revealed no deficit.  Flagyl was prescribed on September 13, 2005 when the Veteran was hospitalized and treated for pseudomembranous colitis (which was caused by Clostridial Difficile).  Therefore the claimed peripheral neuropathy was not at least as likely as not (less than 50 percent) caused or aggravated by the use of the medication Flagyl.  The examiner further noted that symptoms of peripheral neuropathy were initially recorded 26 years after military service, and were not manifest within one year of discharge from service, as required by VA regulation.  As such, the claimed peripheral neuropathy was not at least as likely as not caused by the Veteran's exposure to Agent Orange.

Based on a review of the claims folder, the Board finds that the competent evidence of record weighs against the claim for service connection on presumptive, a direct basis, or as secondary to a service-connected disability. 

The Veteran has never been diagnosed with acute, subacute, or "early onset" peripheral neuropathy.  There is no indication of symptoms thereof in his service treatment records, nor is there an indication of complaints or diagnosis until many years after his separation from service.  Although the Veteran's exposure to herbicides, including Agent Orange, is presumed, there is no competent evidence that he had peripheral neuropathy within one year of the date of last exposure to herbicides, in order to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii) and 3.309(e). 

In addition, the preponderance of the competent evidence is against a finding that the Veteran's current peripheral nerve impairment in his lower extremities is directly related to his period of service, to include his exposure to herbicides.  In this regard, while VA clinicians in October 2005 noted that there was some concern that the Veteran's sudden unexplained peripheral neuropathy of his lower extremities may be attributable to agents he was exposed to while serving in Vietnam, and a clinician in December 2005 noted peripheral neuropathy possibly due to Agent Orange exposure, the Board finds that these opinions neither positive nor negative support the Veteran's claim.  The very phraseology used by the medical providers in these statements was speculative, that is, it only suggests a possible relationship but not a probable one, so they has no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  For these reasons, the October and December opinions have minimal probative value.

To the extent that the Veteran claims service connection for peripheral neuropathy as secondary to the use of the medication Flagyl (which the Veteran has used for treatment of his service-connected functional bowel syndrome with hiatal hernia), the evidence also weighs against the claim.  In this regard the only evidence in support of the claim is a clinical treatment note in October 2005 wherein a clinician noted the Veteran's neuropathic symptoms and indicated that these were likely due to metronidazone (Flagyl).  The Board finds the opinion is purely conclusory in nature and does not reveal the medical foundation for his conclusions such as would allow the Board to engage in well-informed adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Accordingly, the October 2005 medical statement is also afforded little probative value.

In contrast, the Board finds the opinion of the VA examiner in January 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's peripheral neuropathy is due to service, to include his presumed Agent Orange exposure, or to medication taken to treat a service-connected disorder.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's peripheral neuropathy, which was not shown in service or within one year of service discharge until 2005, is related to service, including exposure to Agent Orange, or medication to treat a service-connected disorder.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran may believe that his current peripheral neuropathy of the lower extremities is due to exposure to Agent Orange in service or is secondary to a service-connected disability, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological disorders requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his peripheral neuropathy is not competent medical evidence. 

In summary, there is no competent evidence of peripheral neuropathy of the lower extremities in service or within one year following discharge from service.  Moreover, the most probative and persuasive evidence is against a finding that his current peripheral neuropathy of the lower extremities is related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection for peripheral neuropathy of the lower extremities is denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Colon nodules

The Veteran claims that he developed colon nodules that have to be periodically removed, most recently in October/November 2008, as a result of his having been exposed to Agent Orange while in Vietnam.

The Veteran's active duty service treatment records include examination reports dated in April 1968, November 1972, December 1973, and May 1979.  Clinical evaluation in all of these reports made no mention of the Veteran having had colon nodules.  The service treatment records show no complaints or findings relevant to colon nodules.

The Veteran underwent colonoscopic examination in June 1989 which was essentially unremarkable except for internal hemorrhoids.  A colonoscopy in September 1990 showed internal hemorrhoids.  

A VA esophagus and hiatal hernia examination addendum report, dated in February 2008, noted that private medical records reviewed showed that July 1998 colonoscopy findings revealed a few diverticula sigmoid, but that no polyps were found.  A September 2000 colonoscopy report was noted to show the presence of one polyp, which was a benign adenoma. 

Private medical records include a September 2000 discharge summary that showed  that the Veteran underwent a colonoscopy to the cecum.  The report did not mention that either polyps or nodules were found.  A December 2003 pathology report indicated that a sigmoid polyp was received as a specimen.  A November 2006 endoscopy report showed no polyps were found.  A January 2012 colon biopsy revealed no abnormalities.  No polyps were noted.  

In this case there is no diagnosis of a disability manifested by colon nodules during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

In summary, there is no evidence of record documenting a diagnosis of a disability manifested by colon nodules during the pendency of this appeal since 2006, for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and service connection for colon nodules must be denied. 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for colon nodules is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


